Citation Nr: 0002079	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-00 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
November 1981 rating decision assigning an initial 
noncompensable rating for a right ankle disability.

2.  Whether there was clear and unmistakable error in a 
November 1989 rating decision denying a rating in excess of 
10 percent for a right ankle disability.

3.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to December 
1980.  

The procedural history of this case requires some 
explanation.  This matter originally came to the Board of 
Veterans' Appeals (Board) from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Seattle Regional 
Office (RO), which found that no clear and unmistakable error 
had been committed in November 1981 and November 1989 rating 
decisions denying increased ratings for a right ankle 
disability.  

Before initiating an appeal with the RO's August 1995 
determination, in November 1995, the veteran's representative 
sent a letter directly to the Director of Compensation and 
Pension Service at VA Central Office requesting 
"administrative review of the propriety of a clear and 
unmistakable error in rating decisions dated November 20, 
1981 and November 6, 1989" and "the propriety of an 
increased evaluation for the ankle condition."  In a 
February 1996 decision, the Director of C&P found that no 
clear and unmistakable error had been committed in the RO's 
previous rating decisions.

Thereafter, in a March 1996 letter, the veteran's 
representative indicated that the veteran wished to appeal 
the RO's August 1995 rating decision determining that clear 
and unmistakable error had not be committed in either the 
November 1981 or the November 1989 rating decisions.  In 
addition, he indicated that "we also wish to appeal the 
decision by VA Central Office dated February 13, 1996" which 
"determined that the veteran's ankle condition did not 
warrant an evaluation beyond 10% on the merits."  

In May 1996, the RO issued a Statement of the Case regarding 
the issues of clear and unmistakable error in the November 
1981 and November 1989 rating decisions.  The veteran's 
representative submitted a VA Form 9 regarding those issues 
in August 1996.

In an August 1997 decision, the Board found that no clear and 
unmistakable error had been committed in the November 1981 
and November 1989 rating decisions.  In addition, in the 
Introduction portion of the decision, the Board noted the 
veteran's representative had expressed disagreement with the 
February 1996 decision by the Director of Compensation and 
Pension Services and referred the matter to the RO for 
appropriate action.

In December 1997, the RO issued a Statement of the Case 
listing the issue on appeal as "Denial of Clear and 
Unmistakable Error by VA Central Office."  The following 
month, in January 1998, the veteran's representative 
submitted a substantive appeal in which he noted that "[i]n 
response to the SOC sent there are two issues in denial of 
clear and unmistakable error by Central Office and an 
increased rating based on the merits of the claim by Central 
Office as well.  Please continue appeal on both issues to 
BVA."  The matter was then returned to the Board.

As set forth in more detail below, the Board finds that it 
does not have jurisdiction to address any of the issues 
listed by the veteran's representative in the January 1998 
substantive appeal.  With respect to the issues of whether 
there was clear and unmistakable error in the November 1981 
and November 1989 rating decisions, the Board finds that 
these matters were finally addressed in its August 1997 
decision; thus, they are res judicata.  See Talbert v. Brown, 
7 Vet. App. 353 (1995); Olson v. Brown, 5 Vet. App. 430, 433 
(1993) ("[a] claim for CUE cannot be endlessly reviewed.").  

Regarding the issue of entitlement to an increased rating for 
a right ankle disability, the Board finds that such matter is 
not yet ripe for appellate review as it has not yet been 
addressed by the RO.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§ 20.201 (1999).  The Director of Compensation and Pension 
Services may not make a determination on the merits in the 
first instance.  Veterans Benefits Administrative Manual M21-
1, Part IV, Authorization Procedures, Chapter 7, paragraph 
7.03(a)(2).  However, the Board finds that the 
representative's November 1995 letter to the Director of 
Compensation and Pension Service should be construed as a 
claim for an increased rating for a right ankle disability.  
Since this matter has not as yet been adjudicated by the RO, 
it is referred for initial consideration.


FINDINGS OF FACT

1.  In a final August 1997 decision, the Board determined 
that there was no clear and unmistakable error in November 
1981 and November 1989 rating decisions denying increased 
ratings for a right ankle disability; therefore, these issues 
are res judicata and may not be raised again by the veteran.

2.  As the November 1995 claim for an increased rating for a 
right ankle disability has not yet been addressed on the 
merits by the agency of original jurisdiction, the Board 
currently has no jurisdiction to address that matter.  


CONCLUSION OF LAW

The Board lacks jurisdiction over the issues of whether there 
was clear and unmistakable error in November 1981 and 
November 1989 rating decisions, and entitlement to an 
increased rating for a right ankle disability.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.200 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issues are 
properly within its jurisdiction.  Generally, the Board's 
jurisdiction is predicated upon an appeal having been filed 
on an issue or issues in controversy regarding entitlement to 
benefits under the laws administered by VA.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.101 (1999).  

In this case, as set forth above, by August 1995 rating 
decision, the RO determined that there was no clear and 
unmistakable error in November 1981 and November 1989 rating 
decisions.  Before initiating an appeal to the Board on the 
RO's August 1995 determination, the veteran's representative 
requested administrative review of the decision from the 
Director of Compensation and Pension Services.  See Veterans 
Benefits Administrative Manual M21-1, Part IV, Authorization 
Procedures, Chapter 7, paragraphs 7.05(a)-(c) (providing that 
a request for administrative review may come from non-VA 
sources such as a service organization).  

In a February 1996 decision, the Director of Compensation and 
Pension Services found that no clear and unmistakable error 
had been committed in the RO's previous rating decisions.  
Thereafter, the August 1995 rating decision was appealed to 
the Board.  In an August 1997 decision, the Board upheld the 
RO's determination, finding that no clear and unmistakable 
error had been committed in the November 1981 and November 
1989 rating decisions.  

Under applicable criteria, an administrative review 
determination by Central Office is a binding directive to the 
RO.  Veterans Benefits Administrative Manual M21-1, Part IV, 
Authorization Procedures, Chapter 7, paragraph 7.03(a)(2).  
Additionally, when a determination of the RO is affirmed by 
the Board, such determination is subsumed by the final 
appellate decision.  38 C.F.R. § 20.1104 (1999).  Thus, the 
Board's August 1997 decision subsumed both the RO's August 
1995 rating decision and the February 1996 decision by the 
Director of Compensation and Pension Services, which was a 
binding directive to the RO.  

The United States Court of Appeals for Veterans Claims has 
held that once there is a final decision on the issue of 
clear and unmistakable error, that particular claim may not 
be raised again; it is res judicata.  Winslow v. Brown, 8 
Vet. App. 469, 472 (1996); Schmidt v. Brown, 5 Vet. App. 27, 
29 (1993); Russell v. Principi, 3 Vet. App. 310, 315-16 
(1992).  In this case, the August 1997 Board decision finding 
that there was no clear and unmistakable error in the 
November 1981 and November 1989 rating decisions constitutes 
a final disposition of those issues.  

Regarding the issue of entitlement to a rating in excess of 
10 percent for a right ankle disability, the Board finds that 
such issue is not yet ripe for appellate review.  The 
veteran's representative argues that the February 1996 
administrative review decision by the Director of 
Compensation and Pension Services constitutes an appealable 
decision on the issue of entitlement to an increased rating 
for a right ankle disability.  However, administrative review 
is a central office review "of a decision ALREADY made."  
Veterans Benefits Administrative Manual M21-1, Part IV, 
Authorization Procedures, Chapter 7, paragraph 7.03(a)(2) 
(emphasis in original).  In this case, because the RO had not 
yet addressed the issue of entitlement to an increased rating 
for a right ankle disability, the Director of Compensation 
and Pension Services had no authority to address the matter 
in the first instance.  As such, there was no adverse 
determination from which to appeal to the Board.  As set 
forth above, the Board has referred the issue to the RO for 
initial consideration.  The veteran is advised that she may 
appeal any future adverse determination on this matter by 
exercising her appellate rights in accordance with applicable 
procedures.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (1999).


ORDER

The appeal is dismissed.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

